                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                          DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 5/6/2021
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA                                       :
                                                                :   20-CR-667 (VEC)
                 -against-                                      :
                                                                :       ORDER
 CARL WILBRIGHT,                                                :
 TRAVIS BRECONIDGE,                                             :
 QUASHAWN ESCALERA,                                             :
 ISAIAH FREEMAN,                                                :
 LUIS GARCIA,                                                   :
 RICARDO GARCIA,                                                :
 STANLEY HAMPTON,                                               :
 JAMEL MURRAY,                                                  :
                                                                :
                                          Defendants.           :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS a status conference is scheduled for May 13, 2021 at 3:30 p.m.;

        IT IS HEREBY ORDERED THAT:

        1. Defendants Wilbright, Breconidge, Escalera, and Freeman must appear for the status

             conference on May 13, 2021 at 3:30 p.m. The conference will be held in person in

             Courtroom 110.

        2. Defendants Luis Garcia, Ricardo Garcia, Hampton, and Murray must appear for the

             status conference on May 13, 2021 at 4:30 p.m. The conference will be held in

             person in Courtroom 110.

        3. The Court reminds the parties to review the relevant standing orders regarding

             courthouse entry and to comply with the requirement to wear either (i) one disposable

             mask underneath a cloth mask with the edges of the inner mask pushed against the

             face; or (ii) one properly-fitted, FDA-authorized KN95 (or N95) mask. Gaiters,

             bandannas, and masks with valves are not permitted. Members of the public may
        attend by dialing (888) 363-4749, using the access code 3121171 and the security

        code 0667. Any recording or retransmission of the hearing is strictly prohibited.



SO ORDERED.
                                                    _________________________________
Date: May 6, 2021                                   VALERIE CAPRONI
      New York, NY                                  United States District Judge




                                           2 of 2
